Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered February 1, 2011, convicting him of grand larceny in the fourth degree and misdemeanor driving while intoxicated, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the judgment is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the *882record, we conclude that there are no nonfrivolous issues which could be raised on the appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]; People v Sedita, 113 AD3d 638 [2014]). Mastro, J.E, Hall, Austin and Sgroi, JJ., concur.